   Case 2:17-cv-08937-DMG-FFM Document 67-1 Filed 06/03/19 Page 1 of 1 Page ID #:1136




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

CRYTEK GmbH,                                                          CASE NUMBER

                                                       Plaintiff(s)                    2:17-cv-08937-DMG-FFM
                                     v.
CLOUD IMPERIUM GAMES CORP. and ROBERTS                                       (PROPOSED) ORDER ON REQUEST FOR
SPACE INDUSTRIES CORP.,                                                        APPROVAL OF SUBSTITUTION OR
                                                     Defendant(s)
                                                                                WITHDRAWAL OF ATTORNEY

         The Court hereby orders that the request of:

CRYTEK GmbH,                                             Plaintiff      Defendant        Other
                     Name of Party

to substitute Ben M. Davidson                                                                                           who is

           Retained Counsel                Counsel appointed by the Court (Criminal cases only)                    Pro Se

4500 Park Granada Boulevard, Suite 202
                                                                Street Address
      Calabasas, CA 91302                                                        ben@dlgla.com
                             City, State, Zip                                                     E-Mail Address

         (818) 918-4622                              (310) 473-2941                               181464
                     Telephone Number                           Fax Number                                 State Bar Number

as attorney of record instead of James Y. Pak, Kevin J. Minnick, P. Anthony Sammi, and Kurt Wm. Hemr
                                                     List all attorneys from same firm or agency who are withdrawing.




is hereby               GRANTED                 DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.


         Dated
                                                                         U. S. District Judge/U.S. Magistrate Judge



G–01 ORDER (09/17)           (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
